Title: To Benjamin Franklin from [David Hartley], 22 July 1775
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square July 22d. 1775
I take the opportunity of writing a line to you by Capt. Read, tho. I have not any thing now to say. We seem rather on this side the water to be expecters of news and events; more especially as to the proceedings and proposals from the Congress. As to my own opinion and wishes, they continue the same. I can only wish generally for peace, and for such measures on your side of the water, as woud most contribute to it. As long as our Bretheren in America continue to trust that it is not the nation, but only the ministry, with whom they are at war, so long I shall still hope for an amicable accommodation. The very jealousy, that this nation coud take so unjust a part as not to wait for the impartial hearing of both sides, but that they woud swallow implicitly the Ministerial charges and representations against America, woud be the only possible way to create a national disquiet against you; but a confidence in the liberality and justice of this nation, expressed in terms of reliance and affection, woud in the greatest degree captivate the heart of a free and generous people; which I hope and believe to be the characteristick of the English. An exposition of facts, founded in historical evidence of transactions, which have hitherto been partially stated to the publick, must I am sure have the most favourable effect to cultivate a good disposition here. There is nothing that I can think woud do so much good, as a kind of affectionate expostulation with the people of England. Facts have been so much misrepresented, that unless they are otherwise stated by Authority, it seems very much like giving up the cause as a Matter of Justice, and trusting to the security of a distant situation and arms; and upon these suggestions, runners of the Ministry ground the false charge of a long [blank in MS] view of independence; As to my own sentiments, I have long seen the terms of parent state, over children &c., as very misleading in themselves; if we must have allegorical terms, let us change them for Bretheren and friends. The duties annexed to the terms of Bretheren and friends in private life, woud naturally had [lead?] us to the contemplation of these duties between Great Brittain and America; which woud make a firm and everlasting bond of affection and mutual interest; but the superictious usurpation of authoratative parental rights, over those whom God has made our equals, cannot fail to pervert reason at the outset. It presupposes a parental affection which cannot exist, having no foundation in nature beyond natural parents. It presupposes a dispensation of our own private interests, in competition with that of our provincial children; the very contrary of which, constitutes in our estimation their only value to us; and under this false colouring, even respect and gratitude from our Colonies, is received as the payment of a debt, and not set to the Account of affection or merit. Let us be bretheren and friends, and the mutuality of good offices required in the very terms, will impress upon the mind all those dispositions of humanity and mutual Assistance, which fellow Creatures and fellow Subjects shoud sustain towards each other. I send you the petition of the City of London to the King, which in my opinion breaths wisdom, humanity, and affection to our bretheren in America. As to the Answer of the Minister, (for so it must be considered, like the kings speeches to the Parliament,) I have nothing to say but this, that it appears to me to be canvassing for the people of England, and seems to confess that their Sentiments are not with the Ministerial Measures; for if they were, they wou’d hardly want to be so studiously informed, that their rights and interests are the only points, which the Ministry have in view. The very pointing this out in the terms of an Apology for the conduct of the ministry, shews that the general sense of the nation is not convinced. I think the proposition of the City of London is not far from the propositions made in Parliament on the 27th of March, for requisitions to the Colonies, and a suspension of hostilities in the enterim. I am Dear Sir with the greatest regard Yours &c.
G B
